Abatement Order filed July 25, 2013




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-12-00279-CV
                                 ____________

                       RSL FUNDING LLC, Appellant

                                       V.

   CHAVEZE D. PIPPINS, DANIEL P. MORRIS, DONNA M. O'BRIEN,
         METROPOLITAN LIFE INSURANCE COMPANY OF
     CONNECTICUT & MET LIFE INVESTORS USA INSURANCE CO.,
                             Appellees


                On Appeal from County Civil Ct at Law No 4
                           Harris County, Texas
                      Trial Court Cause No. 994875

                           ABATEMENT ORDER

      Notice was filed on July 23, 2013 that appellee Donna M. O’Brien is in
bankruptcy. Tex. R. App. P. 8.1. According to the notice, on June 28, 2013, Donna
M. O’Brien, petitioned for voluntary bankruptcy protection in the United States
Bankruptcy Court for the Western District of New York under case number 2-13-
21014-PRW.     A bankruptcy suspends the appeal from the date when the
bankruptcy petition is filed until the appellate court reinstates the appeal in
accordance with federal law. Tex. R. App. P. 8.2. Accordingly, we ORDER the
appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM